            Case 3:20-cv-05875-MCR-HTC Document 9 Filed 12/02/20 Page 1 of 7


                                           UNITED STATES DISTRICT COURT
                                           NORTHERN DISTRICT OF FLORIDA
                                                PENSACOLA DIVISION

Scott Hudson,
       Plaintiff
                                                                                          Case No. 3:20-cv-5875-MCR-HTC
University of West Florida Board of Trustees
      Defendant.


                         AMENDED MOTION TO COMPEL ARBITRATION




             COMES now, Plaintiff, Scott Hudson, by and through his undersigned attorney and

respectfully moves this Court for an Expedited Hearing and Order compelling Arbitration against

the Defendant, University of West Florida, “UWF,” pursuant to Section 682.03 Florida Statutes

and Title 9 of USC Code and other relief. Plaintiff would show:
    1. Plaintiff was employed by Defendant as an acting professor at UWF from 2015-2017.

         2. Plaintiff performed his duties well.

         3. All actions and omissions pertinent to this action occurred in Escambia County, Florida.

         4. This court has jurisdiction over the parties and subject matter pursuant to FS.682 et seq

              and 42 USC 1983.

         5. The Plaintiff and the Defendant were bound by a Collective Bargaining Agreement

              (CBA) that provided for arbitration of disputes in employment. A copy of the pertinent
                                                                                                          1
              portions of the Agreement is attached and incorporated herein as Ex 1.

         6. The Bargaining entity representing employees in a Union at the UWF was

              United Faculty of Florida (UFF).

         7. A student allegedly made a complaint about Plaintiff.


1
    Plaintiff will rely upon the Exhibits previously filed with the Complaint to support this Motion.


                                                                          1
  Case 3:20-cv-05875-MCR-HTC Document 9 Filed 12/02/20 Page 2 of 7




8. Plaintiff presented a play and the syllabus about the play to the Theater Dept. at UWF.

9. The syllabus and the play were pre-approved by UWF.

10. Plaintiff warned students that the play contained adult content and that students should let

   him know if they were ever uncomfortable.

11. No students made any remarks or complaints about being uncomfortable.


12. In the summer/fall of 2016, Plaintiff told his supervisor that he had a learning disability

   and needed some additional teaching support with his large classes.

13. Instead of providing the requested accommodations, Defendant gave Plaintiff more

   students with less teaching assistance.

14. Shortly after Plaintiff sought reasonable accommodations from the school, Plaintiff’s

   supervisor’s attitude changed towards him drastically and he became more distant and

   critical and less supportive.

15. Plaintiff was told on or about January 2017 that UWF would not renew his contract for

   the following year.

16. No reason was given for the non-renewal notice.

17. Pursuant to his rights under the CBA, Plaintiff requested in writing that a reason be given

   for the non-renewal. CBA Para13.2(b)(2)(d).

18. UWF failed to provide a specific reason for the Notice of Non-renewal to Plaintiff.

19. A student made a complaint about Plaintiff.




                                             2
  Case 3:20-cv-05875-MCR-HTC Document 9 Filed 12/02/20 Page 3 of 7




19. Plaintiff’s Dean made a remark that the student’s complaint was one of the reasons that

   Plaintiff was going to be non-renewed.

20. The complaint that the Dean was relying upon was not actually about Plaintiff but

   pertained to another professor.

21. Plaintiff chose to be represented by private counsel and not to use the union

   representative in his grievance against the University as is allowed by the CBA. Para

   21.3 Representation.

          Para 22.3 Representation provides:

          (a) The UFF will have the exclusive right to represent any faculty

              member in a grievance filed under this Agreement, unless the faculty

              member elects self-representation or to be represented by legal

              counsel. (Emphasis added)


22. The bargaining agreement gave Plaintiff the right to be represented by the union or to

   be represented by a person of his choosing.

23. Plaintiff chose the undersigned attorney to represent him in the grievance proceeding.

   On or about February 2017, Plaintiff filed a written request for a grievance and a

   formal request for the basis of the reason for the nonrenewal as provided for in

   the Unit Agreement. (A copy of the Formal Request for a Grievance and Request

   for a reason for the Notice of Non-Renewal is attached and incorporated herein as

   Exhibit 2 and 3 respectively).




                                            3
  Case 3:20-cv-05875-MCR-HTC Document 9 Filed 12/02/20 Page 4 of 7



24. UWF refused to provide a specific reason for the non-renewal, thereby making it

    impossible for Plaintiff to properly defend himself against the general allegations made

    against him that he was not suitable to UWF. (A copy of the UWF response is attached

    and incorporated herein as Exhibit 4)

25. Plaintiff grieved that he was denied his rights under the arbitration agreement and that

    his rights to be:

   i.)informed of the reason for a non-renewal, and


   ii.) to be free to use his academic judgement, were violated.

26. Plaintiff has arbitrable issues under the CBA.

27. Plaintiff did not waive his right to arbitration.

28. Plaintiff adhered to all of the steps required for the grievance to reach the final decision.

29. After the final decision was rendered in favor of the UWF, Plaintiff requested formal

    arbitration. ( A copy of the Request for Arbitration is attached and incorporated herein

    as Exhibit 5)

30. Defendant stated that it would not provide arbitration because Plaintiff had not sought

    permission of the bargaining unit manager. ( A copy of the UWF Response and denial of

    Arbitration is attached and incorporated herein as Exhibit 6)

31. Plaintiff had inquired of the bargaining manager of UFF whether he needed to get

    involved in the grievance and the bargaining manager declined as Plaintiff had chosen

    representation outside of the union.




                                              4
  Case 3:20-cv-05875-MCR-HTC Document 9 Filed 12/02/20 Page 5 of 7




32. Plaintiff further inquired of the UFF bargaining manager whether he needed to sign the

   Notice of Arbitration.

33. The UFF bargaining manager stated that he did not need to sign the Notice of

   Arbitration because UFF was not representing Plaintiff.

34. Plaintiff was directed to cross out the line for the signature of a UFF representative on

   the Notice of Arbitration and Plaintiff did so.

35. Plaintiff contends that Defendant cannot deny Plaintiff the right to arbitration when

   Plaintiff sought arbitration without the union as so as stated in the agreement.

36. Defendant contends that forcing the bargaining manager to sign off on the request for

   a grievance would force the Plaintiff to accept the representation of the union that

   Plaintiff chose not to do as was allowed under the agreement.

37. Essentially, Plaintiff did comply with the CBA by contacting the Bargaining Unit and

   asking them if they wished to represent Plaintiff in the Arbitration. The Bargaining

   Unit declined to do so, as was their right to do.

38. Furthermore, the bargaining unit manager said that his involvement in the Notice of

   Arbitration was not necessary and he declined to sign the document.

39. Plaintiff and his counsel contacted the bargaining unit manager by phone and email and

   was told that there was no need for the bargaining unit representative to sign any Notice

   of Arbitration to be able to obtain arbitration. ( A copy of the email correspondence

   between the Union representative and Plaintiff’s Counsel is attached and incorporated

   herein as Exhibit 7).

40. Plaintiff should be able to rely upon the statement of the bargaining unit manager who

   had real and apparent authority under the CBA to make that statement.

41. Defendant cannot assert the right of another that waived that right.


                                           5.
  Case 3:20-cv-05875-MCR-HTC Document 9 Filed 12/02/20 Page 6 of 7




42. The UFF was informed about the content of Plaintiff’s grievance and chose to not get

    involved.

43. UFF declined to represent Plaintiff solely because he was not a union member.

44. UFF was not harmed by its own decision to decline representation of Plaintiff.

45. UWF was not prejudiced in any way by Plaintiff representing himself in the grievance

    and in not having a UFF representative sign off on the Request for an Arbitration.

46. All of Plaintiff’s issues raised in his grievance are issues that are subject to the

    bargaining agreement and the arbitration agreement.

47. Any question about whether an issue is arbitral should be determined in arbitration by

    the arbitrator.

48. The CBA itself states that “the arbitrator will rule upon jurisdictional issues within ten

    days of the hearing.” CBA Para 22.5 (g)(3)(c).

49. The authority of the Arbitrator is stated in CBA Para 22.5(g)(4)(a).

                      Authority of the Arbitrator.

                      a. The arbitrator will have no authority to add to, subtract from, alter,
                          change, or modify any of the provisions of this agreement.
                          Arbitration will be confined solely to the application/and or
                          interpretation of this Agreement and the precise issue(s) submitted
                          for arbitration….(Emphasis added)

50. Plaintiff has been financially and emotionally harmed by the decision to non-renew and

    the decision to refuse to arbitrate Plaintiff’s claims

51. Plaintiff is obligated to pay the undersigned attorney reasonable attorneys fees and to

    pay the costs if bringing this action.

52. Defendant should be liable for the harms caused by its actions as stated above.

53. Plaintiff has also plead for other relief in the alternative if the relief requested in this

    Motion is not granted.

                                                     6.
            Case 3:20-cv-05875-MCR-HTC Document 9 Filed 12/02/20 Page 7 of 7



          54. FS 682 provides for an expedited hearing to determine whether this matter should be sent

              To arbitration. Plaintiff seeks that remedy from this Honorable Court.



                     WHEREFORE, Plaintiff prayerfully seeks the court to:

                             a. Hold an Expedited Hearing,

                             b. Issue an Order compelling UWF to state with particularity the basis

                                 of its decision to non-renew

                             c. Issue an Order compelling arbitration,

                                 awarding reasonable damages, reasonable attorneys’ fees,

                                 And for any other remedy deemed to be fair and reasonable.



                                     FRCP 7.1(b) Certification

       The undersigned Counsel for Plaintiff has requested Counsel for the Defendant to agree that the

issues raised in this case be subjected to arbitration. Counsel for Defendant does not agree to have the

issues raised in this case subjected to arbitration.



                                  CERTIFICATE OF SERVICE

 Plaintiff has filed this Motion with ECF and by doing so has served opposing counsel of record on

 this 2 December 2020.



                                                                                 /s/ Cecile M. Scoon, Esq.
                                                                                     Cecile M. Scoon, Esq.
                                                                                          FL Bar # 834556
                                                                25 East 8th Street Panama City, FL 32401
                                                                               Telephone: (850) 769-7825
                                                                                      Fax: (850) 215-2697
                                                                                      Attorney for Plaintiff
                                                                                             Scott Hudson

                                                       7.
